MEMORANDUM **
Salvador Guzman Encino and Clara Rodriguez De La Riva, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals decision affirming the immigration judge’s (I J) denial of them application for cancellation of removal.
We lack jurisdiction to review the IJ’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioners’ constitutional challenges of the Nicaraguan Adjustment and Central American Relief Act (NACARA) are unavailing. See Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002) (holding that NACARA’s limitation on eligibility for relief does not violate equal protection or due process).
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.